                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                      )
                                                   )
                       Plaintiff,                  )
v.                                                 )      4:19cr69-4
                                                   )
JUAN MARTINEZ,                                     )
                                                   )
         Defendant.                                )


                                         ORDER

       Counsel in the above-captioned case have advised the Court that one pretrial motion has

been complied with as to defendant, Juan Martinez. A hearing regarding the remaining motions

will be set by separate Notice.

       IT IS ORDERED THAT (Doc. 176) Motion to Dismiss is DISMISSED.

       SO ORDERED, this WKday of February 2020.




                                           ______________________________
                                           _____________________________
                                                         _            ____
                                           CHRISTOPHER
                                           CHRISTOPH   E L. RAY
                                                      HER
                                           UNITED STATES MAGISTRATE JUDGEJU
                                           SOUTHERN DISTRICT OF GEORGIA
